Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 1 of 46



                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                                     CASE NO.

   HENDRIKUS EDWARD TON                                                                       18-11101
                                                                                              SECTION A
   DEBTOR                                                                                     CHAPTER 11



                                                                                     ADVERSARY NO.


   LYNDA RONQUILLO TON                                                                        18-1129
   PLAINTIFF

   VERSUS

   HENDRIKUS EDWARD TON
   DEFENDANT

                                           MEMORANDUM OPINION

            On May 9, 2019, the partition of former community property between Lynda Ronquillo Ton

   (“Lynda Ton”) and Hendrikus Ton (“Hank Ton”) came before the Court. Post-trial briefs were

   submitted on June 5, 2019 after which the Court took the matter under advisement.

   I. FACTS:

            On November 4, 1987, Lynda and Hank Ton (collectively the “Parties”) married.1 The

   Parties did not execute a marriage contract or prenuptial agreement. As a result, all property

   acquired during their marriage is presumed to be community property.2




   1
    Stipulations for Community Property Partition Trial (“Stip.”), P-38, Stip. 1.
   2
    La. C.C. art. 2340 (“Things in the possession of a spouse during the existence of a regime of community of acquets and
   gains are presumed to be community, but either spouse may prove that they are separate property.”).

                                                             1
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 2 of 46



            On November 14, 2012, Lynda Ton filed a Petition for Divorce in the 25th Judicial Court

   (“25th JDC”), Parish of Plaquemines, Louisiana (“Petition for Divorce”).3 On August 5, 2013, the

   Judgment of Divorce was entered (“Divorce Judgment”).4 Under Louisiana law, a judgment of

   divorce is retroactive to the date of filing suit.5 Thus, the community terminated on November 14,

   2012 (“Termination”).6

            A. Tax Liability

            During the marriage, Hank Ton owned, as either the majority or sole owner and operator,

   Abe’s Boat Rentals, Inc. (“Abe’s”), Gulf Wells, Inc. (“Gulf Wells”), B&H Marine Transportation,

   L.L.C. (“B&H Marine”), and Mardi Gras Central, L.L.C. (“Mardi Gras Central”).

            On October 18, 2012, the Internal Revenue Service (“IRS”) filed a criminal complaint

   against Hank Ton for failure to pay employee and employer payroll taxes. The Complaint alleged

   Hank Ton was a “responsible person” with a duty to collect and pay payroll taxes withheld from

   employee pay, as well as the employer’s portion, to the IRS.7 Hank Ton entered a Plea Agreement

   on October 5, 2012.8 He admitted to underreporting withheld taxes related to Abe’s from 2006 to

   2009 (“Tax Liability”).9 As restitution to the IRS, he agreed to pay payroll taxes attributable to

   Abe’s of $3,582,451.92.10 Abe’s was not charged nor did it sign the Plea Agreement.




   3
     Case Number 60-082; Stip. 2; Exh. A1.
   4
     Stip. 3; Exh. A2.
   5
     La. C.C. art. 2356 cmt. (c).
   6
     La. C.C. art. 2356:
              The legal regime of community property is terminated by the death or judgment of declaration of death
              of a spouse, declaration of the nullity of the marriage, judgment of divorce or separation of property,
              or matrimonial agreement that terminates the community.
   7
     See Exhs. F4, F5, F6 at 3, F7, F8 at 3, F9–F11.
   8
     Exhs. F6–F7.
   9
     Id.
   10
      Stip. 69; Exhs. F4–Fll.

                                                               2
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 3 of 46



              A Factual Basis for Guilty Plea (“Factual Basis”) was entered in the criminal case on October

   24, 2012.11 In the Factual Basis, Hank Ton stipulated to the following:

              1. Defendant HANK TON was the sole owner of Abe’s Boat Rentals, Inc. (“Abe’s),
              Gulf Wells, Inc. (“Gulf Wells”), and Heather Marine, Inc. (“Heather Marine”).
              TON also owned approximately 51 percent of B&H Marine Transportation Services
              LLC (B&H) . . .

              3. Gulf Wells entered into contracts with oil companies in the Gulf of Mexico to
              provide production services. All individuals working for Gulf Wells, except
              defendant HANK TON, were considered employees of Abe’s for payroll and tax
              purposes and were paid by Abe’s. . . .

              4. B&H provided services similar to those offered by Abe’s. All individuals
              working for B&H were considered employees of Abe’s for payroll and tax purposes
              and were paid by Abe’s. . .

              7. At all times pertaining to this Factual Basis, federal law required various
              employers, including Abe’s, to withhold federal income taxes and Federal Insurance
              Contribution Act (“FICA”) taxes from their employees’ wages. Employers were also
              required to pay the matching employer’s portion of FICA taxes based on employee
              wages. . .

              10. From at least on or about January 1, 2006, until on or about January 31, 2010,
              defendant HANK TON and Dominick Fazzio agreed to conceal from the IRS the
              salaries paid to employees of Abe’s . . . in order to reduce the amount of employment
              tax Abe’s owed the IRS. . .

              16. During calendar year 2006, Abe’s paid $91,954 in employment tax, when, in
              fact, as TON and Fazzio knew, Abe’s owed $790,192.96 in employment tax,
              resulting in a tax loss to the United States of $698,238.96 for that year. . .

              21. During calendar year 2007, Abe’s paid a total of $171,340.64 in employment
              tax, when, in fact, as TON and Fazzio knew, Abe’s owed $1,082,257.29 in
              employment tax, resulting in a tax loss to the United States of $910,916.65. . .

              26. In calendar year 2008, Abe’s paid $167,552.27 in employment tax, when, in fact,
              as TON and Fazzio knew, Abe’s owed $1,163,542.15 in employment tax, resulting
              in a tax loss to the United States of $995,989.88. . .



   11
        Exh. F8.

                                                       3
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 4 of 46



            31. In calendar year 2009, Abe’s paid $247,456.59 in employment tax, when, in fact,
            as TON and Fazzio knew, Abe’s owed $1,224,763.02 in employment tax, resulting
            in a tax loss to the United States of $977,306.43.

            32. In total, this scheme resulted in an employment tax loss to the federal
            government of $3,582,451.92.12

            On May 30, 2013, Hank Ton was cast in judgment for restitution of $3,582,451.92

   (“Restitution”), fined $25,500.00 and assessed $200.00 (collectively these sums are referred to as

   the “Restitution Judgment”).13

            On May 29, 2013 or approximately six (6) months after the Divorce Judgment, Abe’s

   borrowed $3,222,451.00 from Hancock Whitney Bank, N.A. (“Whitney”) to partially satisfy the

   Restitution Judgment (“Loan 2”).14 Loan 2 was guaranteed by Hank Ton.15 Lynda Ton did not

   consent.

            B. 25th JDC Orders Regarding Management of Community Assets

            On November 21, 2013, Lynda Ton filed a Petition to Partition Community Property

   Pursuant to Louisiana Revised Statute 9:2801 and to Fix Time within Which Descriptive Lists Must

   be Filed (“Partition Petition”) in the 25th JDC.16 Thereafter, the 25th JDC entered a number of orders

   regarding the management of community assets during the pending divorce proceedings and prior

   to the partition of the former community. A consent judgment executed August 27, 2013, (“August

   Consent Order”) ordered:

            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that an Injunction
            shall issue herein, directed to the parties, their agents and assigns, prohibiting them
            from alienating, encumbering, wasting, disposing of, transferring, concealing, or


   12
       Exh. F8.
   13
       Exh. F11 at 5.
   14
       See Exhs. F1– F2, F11.
   15
       See Exhs. F1– F2, F11.
   16
      Id.; Stip. 4; Exh. A4.

                                                      4
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 5 of 46



            damaging any assets of the parties, the nature of which may be disputed as to
            whether community or separate to include the changing of any beneficiaries on any
            policies or accounts, and disposal of any property of the parties, without court order
            or written consent of both parties.17

   A consent judgment executed February 14, 2014 (“February Consent Order”) ordered:

            IT IS ORDERED, ADJUDGED, AND DECREED that there is permanent
            injunction should issue, directed to the Hendrikus Ton, his agents and/or assigns
            prohibiting him, his agents and assigns from alienating, transferring, selling, wasting,
            liquidating, or otherwise disposing of any or all of the assets of the parties or any
            property, the nature of which may be disputed as to whether separate or community.
            This injunction includes but is not limited to liquidating any assets owned by the
            following community businesses ABE’S BOAT RENTALS, INC, B&H MARINE
            TRANSPORTATION SERVICES, LLC, GULF WELLS, INC and MARDI GRAS
            CENTRAL, L.L.C.

            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that in the event
            Hendrikus Ton, as representative/operator of the community businesses, through the
            ordinary scope and customary with his the business needs to sell an asset owned by
            a community businesses, he will do the following:
                   1. Notify Linda Ton through counsel within 3 days of his actual
                   intent to sell a boat.
                   2. File with the Court to set an expedited hearing to acquire
                   authorization from the Court through a contradictory hearing to sell
                   such an asset.
                   3. Mr. Ton shall deposit any proceeds from any sale of any of the
                   assets referenced herein to the registry of the Court in the above
                   captioned matter. Any disbursement of such deposited funds will
                   released only after a contradictory hearing and an order of the
                   Court.18
            C. 25th JDC Orders for Spousal Support

            On January 13, 2014, Lynda Ton filed a Petition for Final Spousal Support and Motion and

   Order to Set Final Trial for Determination of Fault (“Support Petition”).19 The 25th JDC had

   previously approved several consent judgments for spousal support pending termination of the




   17
      Exh. A3.
   18
      Exh. A5 at 1–2.
   19
      Exh. A9.

                                                       5
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 6 of 46



   marriage and the entry of a final ruling on permanent support.20 The February Consent Order fixing

   interim spousal support due Lynda Ton at $15,000.00 per month21 provided:

           [P]ayments will either be considered an advance on the community or final spousal
           support in the event Lynda Ton is awarded final support. . . . [and] all money
           received as income by Hendrikus Ton from any of the former community businesses
           will also be accounted for and considered an advance on the community pending the
           community property partition trial and further order of the Court.22

           On August 13, 2018, the 25th JDC awarded Lynda Ton permanent spousal support in the

   amount of $3,783.00 per month (“Final Support Judgment”) retroactive to January 13, 2014.23 The

   Final Support Judgment states:

           [A]s stipulated to by the parties at trial, the interim payments to Ms. Ton that Hank
           Ton was ordered to make are to be considered an advance on the community to the
           extent that they are over and above the $3,783.00 permanent spousal support
           payments.24

   Accordingly, any amounts paid over and above the $3,783.00 per month owed under the Final

   Support Judgment constitute an advance on the community.25

           D. Bankruptcy and Partition Hearing

           On April 27, 2018, Hank Ton filed a Voluntary Petition under Title 11 Chapter 11 of the

   United States Code.26




   20
      See Exhs. A3, A5.
   21
      Exh. A5.
   22
      Id.
   23
      Stip. 7; Exh. A20. This amount is “running from the date Ms. Ton’s rule for permanent spousal support was filed,
   and due on the first day of each month.” Id. at 2.
   24
      Id. at 2.
   25
      Id.
   26
      Case No. 18-11101, P-1.

                                                           6
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 7 of 46



           On October 8, 2018, Lynda Ton removed the Partition Petition to the United States District

   Court for the Eastern District of Louisiana. On October 15, 2018, the District Court referred the

   partition proceedings to this Court.27

           E. Assets of the Former Community

           The Parties have stipulated to the following values regarding the former community

   property:

           COMMUNITY ASSETS
           COMMUNITY BUSINESSES
           !        Abe's                                                     No stipulation
           !        B&H (51% membership interest)                             $105,509.0028
           !        Mardi Gras Central (100% membership)                      $67,000.0031
           !        Stock in Gulf Wells                                       $104,061.0032
           !        Stock in Heather Marine                                   $ 0-33
           !        Magnolia Outdoor Outfitters                               $ 0- 34
           Total Value of Community Businesses                                $276,570.00
           IMMOVABLE PROPERTY
           ! 9087 Highway 23 Parcel #1345900                                  $960,000.0035
           ! 9297-9299 Highway 23 Parcel #1075000                             $320,000.0036
           ! 1079-80 Bullock Road ("Bullock”) [Parcel #s 900632,
               900633, 900646, 900647, 900648-D]                              $1,020,000.00
           !   MS Property Parcel # 900648-C                                  $320,000.0037

   27
      Case No. 18-11101, P-115.
   28
      Stip. 20.
   31
      Stip. 21.
   32
      Stip. 19.
   33
      Stip. 23.
   34
      Stip. 24.
   35
      Stip. 18; Exh. B19.
   36
      Stip. 17; Exh. B18.
   37
      Stip. 12; Exh. B13.

                                                   7
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 8 of 46



            ! 115 Battistella Parcel # 1505975                            $9,050.0038
            ! 137 Battistella Parcel # 1187950                            $265,000.0039
            ! 33066 Highway 11 ("former Petrovich property")
                Parcel # 1401700                                          $9,500.0040
            ! 299 Sarah Victoria ("Matrimonial Domicile")                 $370,000.0041
            ! 1500 Emerald Coast Boulevard (Silver Shell,
                St. Thomas—Unit 808) (“Destin Condo”)       $1,200,000.0042
                " 2017 Property Taxes                       <$14,155.57>43
                " 2018 Property Taxes                       <$11,953.83>44
                " Realtor’s Commissions                     <72,000.00>
                " Total                                                   $1,173,890.60


        MOVABLE PROPERTY
            ! 2009 Dodge Challenger                                       $19,800.0045
            ! Boat (2007 23 ft. Bombardier)                               $21,295.0046
            ! Jet ski & Trailer                                           $4,500.0047
            ! 1968 Camero                                                 $45,000.0048
            ! 1971 Ford Mustang                                           $25,000.0049
            ! 2005 FLHTCI Electra Glide Motorcycle                        $8,500.0050




   38
      Stip. 14; Exh. B15.
   39
      Stip. 15; Exh. B16
   40
      Stip. 15; Exh. B17.
   41
      Stip. 8; Exh. B1.
   42
      Stip. 9.
   43
      Stip. 10.
   44
      Id.
   45
      Stip. 24; Exh. C1.
   46
      Stip. 31; Exh. C7.
   47
      Stip. 32.
   48
      Stip. 25; Exh. C2.
   49
      Stip. 26; Exh. C3.
   50
      Stip. 27; Exh. C4.

                                                 8
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 9 of 46



            ! 2010 ZX1400 Ninja Motorcycle                                    $6,500.0051
            ! 2005 Bourget Fat Daddy Motorcycle                               $15,000.0052
            ! 2005 Bourget Low Blow Chopper Motorcycle                        $15,000.0053
            ! Retirement Accounts (balance remaining in community
                 accounts when stips filed)                                   $16,377.0054
            Total value of movable property                                   $176,972.00
            F. Alienation of Former Community Property
            Hank Ton liquidated or received the following community assets:

         Whitney Checking Account #1224                                   $18,040.0055
         Ameriprise Trust Plan Account #4133                              $96,933.0056
         Prudential Life Insurance Account Policy                         $263,924.1257
        Wells Fargo Advisors Prudential Annuity Account                   $173,856.0058
     #6285
         Stifel Account #5834                                             $70,676.0059
         Whitney Money Market Account                                     $213,486.0060




   51
      Stip. 28; Exh. C5.
   52
      Stip. 29; Exh. C6.
   53
      Stip. 30.
   54
      Stip. 33.
   55
      Stip. 36.
   56
      Stip. 37.
   57
      Exh. D3.
   58
      Stip. 38.
   59
      Stip. 39.
   60
      Stip. 40.

                                                    9
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 10 of
                                           46


            In addition, Hank Ton liquidated a Prudential Life Insurance Policy (“Policy”) for

   $263,924.12.61 Hank Ton advanced the Policy’s proceeds to Abe’s, and Abe’s credited Hank Ton’s

   loan account.62 Abe’s utilized the funds:

            1. Payment of 2015 property taxes for seven (7) vessels, $100,000.00;63
            2. Satisfaction of outstanding invoices to Shipyard Service, LLC for repairs on the M/V
               “Miss Wynter,” $19,000.00;64
            3. Payment of outstanding invoice owed to Arthur J. Gallagher Risk Management
               Services, Inc. for hull insurance on vessels, $29,158.30;65
            4. Satisfaction of outstanding invoice owed to Hardrock Marine Service, LLC,
               $32,963.93;66
            5. Hull insurance, $21,688.52;67
            6. Payment of outstanding invoices owed to United Power Systems, LLC for inspection and
               repair of engines and other necessary repairs and maintenance for “M/V Ruth,” “M/V”
               Dutch Girl,” and “M/V Capt. Jason,” $18,230.02;68
            7. Installment payment to BankDirect Capital Finance on for insurance premium financing
               agreement, $39,044.41;69
            8. Remaining funds held by Abe’s, $3,838.94.

            Finally, Hank Ton placed security interests in favor of Whitney and encumbering certain real

   property owned by the former community:

            1. A Deed of Trust dated September 26, 2013, and modified December 16, 2013, recorded
               in the records of Pike County, Mississippi, and encumbering Bullock, which is titled in
               the name of Hank Ton;70 and
            2. A Mortgage dated September 23, 2013, recorded in Okaloosa County, Florida and
               encumbering a certain parcel of property described as Unit 808, St. Thomas at Silver
               Shells, Okaloosa, Florida, titled in the names of Hank and Lynda Ton (“Florida
               Condo”).71



   61
      Stips. 44–45; Exh. D3.
   62
      P-44 at ¶¶ 5–7.
   63
      Exh. D3 at 15–23.
   64
      Id. at 24.
   65
      Id. at 26, 29.
   66
      Id. at 30–31.
   67
      Id. at 26–28, 32–35.
   68
      Id. at 48–62.
   69
      Id.
   70
      Stip. 11; Exh. F1 at exhibit 5.
   71
      Stip. 9; Exh. B3.

                                                    10
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 11 of
                                           46


                 G. Whitney Debt

              Whitney made a total of five (5) loans to Abe’s72 all guaranteed by Hank Ton.73 Through

   refinancings and loan consolidations, the five (5) loans have been reduced to two (2) outstanding

   notes.74

              Whitney funded Loan 1 on August 16, 2011 in the amount of $1,822,462.00.75 On May 8,

   2012, it was renewed for $3,209,234.00.76

              On May 29, 2013, Whitney advanced Abe’s $3,222,451.00 to partially satisfy the Restitution

   Judgment (“Loan 2”).77

              On September 23, 2014, a new loan paid off Loan 2 and advanced Abe’s $2,985,184.80 as

   a Non-Revolving Line of Credit (“Loan 3").78

              On November 10, 2014, Loan 4 was extended to Abe’s in the amount of $410,000.00.79 On

   January 4, 2015, Loan 5 in the original principal amount of $6,105,010.79,80 consolidated Loans 1

   and 4 and advanced additional funds of $3,682,855.85.81 At the time, Loan 4 had a balance of

   $412,072.77 and Loan 1 a balance of $2,010,082.17.82

              All the loans are secured by assets of Abe’s and former community real property located in

   the states of Mississippi and Florida.




   72
      Exhs. W1–W5.
   73
      Stips. 70–71; Exh. F1 at 6.
   74
      See Exhs. W1–W5.
   75
      Exh. W1.
   76
      Id.
   77
      Stip. 67; Exhs. F1–F2, W2.
   78
      Exh. W3.
   79
      Exh. W4.
   80
      Exh. F1, Whitney Proof of Claim 8-1, Part 2 at 5.
   81
      Id.
   82
      Exh. W5.

                                                          11
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 12 of
                                           46


            Loans 1 through 5 (collectively “Whitney Claims”) were carried as obligations on Abe’s

   balance sheet.

   II. LEGAL ANALYSIS

            When the community regime is terminated, property comprising the community is no longer

   considered “community property;” instead, it is referred to as “former community property.”83 This

   term applies even before a court partitions the property. La. C.C. art. 2369.2 provides, “Each spouse

   owns an undivided one-half interest in former community property and its fruits and products.”

   Thus, former community property comprises: (1) property acquired during the existence of the

   community regime through the efforts of either spouse; (2) property acquired with community

   property; and (3) the fruits or products from property.84

            La. R.S. 9:2801 provides the process for partitioning former community property when the

   spouses are unable to agree.85 First, the court must classify the property as community or separate

   and establish the value of each community asset and liability.86 Next, the court totals all advances

   taken from community assets and community debts satisfied from separate property to calculate if

   either spouse is due reimbursement.87 Last, the court divides the community assets and liabilities

   so that each spouse receives property of equal net value.88 A court has broad discretion regarding

   83
      La. C.C. art. 2369.1.
   84
      La. C.C. art 2341.
   85
      La. R.S. 9:2801A:
              When the spouses are unable to agree on a partition of community property or on the settlement of
              claims between the spouses arising either from the matrimonial regime, or from the co-ownership of
              former community property following termination of the matrimonial regime, either spouse, as an
              incident of the action that would result in a termination of the matrimonial regime or upon termination
              of the matrimonial regime or thereafter, may institute a proceeding, which shall be conducted in
              accordance with the following rules: . . .
   86
      Id. at 9:2801A(4)(a).
   87
      See id.
   88
      La. R.S. 9:2801A(4)(b):
               The court shall divide the community assets and liabilities so that each spouse receives property of
              an equal net value.

                                                               12
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 13 of
                                           46


   the partition of community property.89 It may divide an asset equally or allocate the entire asset to

   one of the spouses.90 If, however, the allocation or division causes an unequal net distribution, then

   the court may order the spouse with more to make an equalizing monetary payment.91 When

   dividing assets, the court may consider each spouse’s economic condition as well as any other

   conditions that the court deems relevant.92

            The following results from the partition of former community property:

            (1) [T]he spouses cease to be co-owners of the former community property; (2) the
            former community assets are divided into separate portions or lots; (3) each former
            spouse becomes the exclusive owner of a separate portion or lot of the divided assets;
            and (4) the assets of which each former spouse acquires sole ownership are
            reclassified by law as the separate exclusive property of that former spouse.93

            A. Characterizing Assets and Debt

            In this case, the Parties do not dispute which assets comprise the former community. Instead,

   the Parties disagree as to the nature, community or separate, of some obligations imposed against

   community assets or incurred by community businesses. Resolution of this dispute will affect the

   value of former community assets as well as the Parties’ claims for reimbursement.



   89
      Smith v. Smith, 95–0913 (La. App. 1 Cir 12/20/96); 685 So.2d 649, 655.
   90
      La. R.S. 9:2801A(4)(c) states:
             The court shall allocate or assign to the respective spouses all of the community assets and liabilities.
             In allocating assets and liabilities, the court may divide a particular asset or liability equally or
             unequally or may allocate it in its entirety to one of the spouses. The court shall consider the nature
             and source of the asset or liability, the economic condition of each spouse, and any other
             circumstances that the court deems relevant. As between the spouses, the allocation of a liability to
             a spouse obligates that spouse to extinguish that liability. The allocation in no way affects the rights
             of creditors.
   91
      La. R.S. 9:2801A(4)(d) states:
             In the event that the allocation of assets and liabilities results in an unequal net distribution, the court
             shall order the payment of an equalizing sum of money, either cash or deferred, secured or unsecured,
             upon such terms and conditions as the court shall direct. The court may order the execution of notes,
             mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either
             community or separate property, movable or immovable, as security.
   92
      La. R.S. 9:2801A(4)(c).
   93
      Anderson v. Conine (In re Robertson), 203 F.3d 855, 860 (5th Cir. 2000).

                                                                 13
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 14 of
                                           46


           Lynda Ton objects to the inclusion of Whitney Claims in (1) the calculation of Abe’s value;

   or (2) against the community either as secured or contingent debt arising through Hank Ton’s

   guaranty. She objects to the inclusion of Whitney Claims in calculating Abe’s value because (1)

   debt acquired after February 2013 violates the February and August Consent Orders; (2) debt was

   used to acquire new vessels without her consent; and (3) debt repaid Hank Ton’s separate and

   personal obligations.94

                    1. Whitney Claims and the Valuation of Abe’s

           The Whitney Claims95 are now represented by two (2) outstanding notes.96 The history of

   Whitney Claims affects the outcome of this issue.

           Whitney funded Loan 1 on August 16, 2011 for $1,822,462.00.97 On May 8, 2012, Whitney

   renewed it for $3,209,234.00.98

           On May 29, 2013, Whitney advanced Abe’s $3,222,451.00 to partially satisfy the

   Restitution Judgment. (“Loan 2”).99

           On September 23, 2014, a new loan paid off Loan 2 and advanced Abe’s $2,985,184.80 as

   a Non-Revolving Line of Credit (“Loan 3").100

           On November 10, 2014, Whitney extended Loan 4 to Abe’s in the amount of $410,000.00.101




   94
      P-42 at 30–36.
   95
      Exhs. W1–W5.
   96
      See Exhs. W1–W5.
   97
      Exh. W1.
   98
      Id.
   99
      Stip. 67; Exhs. F1–F2, W2.
   100
       Exh. W3.
   101
       Exh. W4.

                                                   14
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 15 of
                                           46


         On January 4, 2015, Loan 5 in the original principal amount of $6,105,010.79102 consolidated

   Loans 1 and 4 and advanced additional funds of $3,682,855.85.103 On the date of consolidation,

   Loan 4's balance was $412,072.77 and Loan 1's balance was $2,010,082.17.104

         Loans 2, 3, and 4 were issued after the institution of the Divorce Proceedings. Loans 3, 4, and

   5 were issued after the Divorce Judgment.

            Abe’s assets and the former community’s real property located in the states of Mississippi

   and Florida secure the loans.

            Because Abe’s carried Loans 1 through 5 as obligations on its balance sheet, they contribute

   to Abe’s negative net worth of -$1,015,620.00.105

                              a) Alleged Violations of the August and February Consent Orders

            Pending the community partition, Hank Ton, as Abe’s sole, registered shareholder and

   president, managed the business. While the Divorce and Partition Petitions were pending, Abe’s

   acquired several vessels, refinanced and incurred new bank debt, and paid the Restitution

   Judgment.106 Lynda Ton avers that the Whitney Claims should be excluded in the Abe’s valuation

   because Abe’s violated the 25th JDC Consent Orders which prohibit encumbering community assets

   and acquiring debt pending the partition of the former community.107




   102
       Exh. F1, Whitney Proof of Claim 8-1, Part 2 at 5.
   103
       Id.
   104
       Exh. W5.
   105
       P-43 at 22; Exh. G1.
   106
       P-42 at 29–46.
   107
       Id.

                                                           15
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 16 of
                                           46


              The August Consent Order provides in relevant part:

              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that an Injunction
              shall issue herein, directed to the parties, their agents and assigns, prohibiting them
              from alienating, encumbering, wasting, disposing of, transferring, concealing, or
              damaging any assets of the parties, the nature of which may be disputed as to
              whether community or separate to include the changing of any beneficiaries on any
              policies or accounts, and disposal of any property of the parties, without court order
              or written consent of both parties.108

              The February Consent Order states in pertinent part:

              IT IS ORDERED, ADJUDGED, AND DECREED that there is permanent
              injunction should issue, directed to the Hendrikus Ton, his agents and/or assigns
              prohibiting him, his agents and assigns from alienating, transferring, selling, wasting,
              liquidating, or otherwise disposing of any or all of the assets of the parties or any
              property, the nature of which may be disputed as to whether separate or community.
              This injunction includes but is not limited to liquidating any assets owned by the
              following community businesses ABE’S BOAT RENTALS, INC, B&H MARINE
              TRANSPORTATION SERVICES, LLC, GULF WELLS, INC and MARDI GRAS
              CENTRAL, L.L.C.

              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that in the event
              Hendrikus Ton, as representative/operator of the community businesses, through the
              ordinary scope and customary with his the business needs to sell an asset owned by
              a community businesses, he will do the following:
                  1. Notify Linda Ton through counsel within 3 days of his actual intent to sell a
                  boat.
                  2. File with the Court to set an expedited hearing to acquire authorization from
                  the Court through a contradictory hearing to sell such an asset.
                  3. Mr. Ton shall deposit any proceeds from any sale of any of the assets
                  referenced herein to the registry of the Court in the above captioned matter. Any
                  disbursement of such deposited funds will released only after a contradictory
                  hearing and an order of the Court.109

              Nothing in either Order prohibits Abe’s from borrowing funds, encumbering its assets, or

   acquiring new assets. Although the August Consent Order prohibits the former spouses from




   108
         Exh. A3.
   109
         Exh. A5 at 1–2.

                                                        16
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 17 of
                                           46


   “[A]lienating, encumbering, wasting, disposing of, transferring, concealing, or damaging any assets

   of the parties,” the assets of Abe’s are not community property.

            Lynda Ton argues that as a community business, Abe’s assets are community property.110

   She relies on State Bank &Trust Co. of Golden Meadow v. Boat “D.J. Griffin”111 and Rosbottom

   v. Schiff (In re Rosbottom).112 Rosbottom has no precedential value because it is an unpublished

   decision.113 State Bank is also inapplicable.

            In State Bank, the ex-spouses owned Derris Griffin Boat Operators, Inc. (“Griffin Boat”).

   During their divorce proceedings, Derris Griffin mortgaged Griffin Boat’s assets. His ex-wife

   challenged the encumberance as a violation of La. C.C. art 2369.4, which prohibits the alienation

   of a community asset during a divorce proceeding without both spouses’ consent or a court order.114

            The State Bank Court ultimately voided the mortgage because it violated a resolution of

   Griffin Boat’s board of directors and was therefore unauthorized. Notably, the mortgage was not

   cancelled because it violated La.C.C. art 2369.4.115

            Nevertheless, Lynda Ton points to language in the opinion which declares Griffin Boat’s

   assets to be community assets because the community owned the company itself.116 This language

   is merely dicta because it is not necessary to the Court’s findings or ruling. It is also worth noting


   110
       P-42 at 31.
   111
       755 F.Supp. 1389, 1397 (E.D. La. 1991) (holding that the companies’ assets were community property and each
   spouse owned an undivided one-half interest in the assets when the several companies were formed and incorporated
   during the existence of the marriage).
   112
       No. 16-31108 (5th Cir. 2017). The Rosbottom opinion was unpublished pursuant to 5th Circuit Rule 47.5.
   Therefore, it may not be used as precedent except under the limited circumstances set forth in 5th Circuit Rule 47.5.
   113
       The substance of Rosbottom concerned a mortgage placed on community property located in Louisiana. Pursuant to
   La. C.C. art. 2369.4 a mortgage encumbering community property if not signed by both spouses is a relative nullity. This
   is not the law in Florida. See Hamilton v. Hughes, 737 So.2d 1248 (Fla. 5th DCA 1999). For further discussion, see p.
   29.
   114
        See La. C.C. 2369.4.
   115
       State Bank & Trust, 755 F.Supp. at 1399–1400.
   116
       Id. at 1397.

                                                             17
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 18 of
                                           46


   that the statement is clearly at odds with Louisiana law which holds that a validly formed

   corporation’s assets are not its shareholders’ personal property.117

               Accordingly, only the ownership interest in Abe’s (Hank Ton’s stock) is a community asset.

   Therefore, Abe’s and Hank Ton did not violate the August Consent Order’s terms by acquiring

   assets, incurring debt, or granting security interests in favor of Whitney without Lynda Ton’s

   consent.

               As to the February Consent Order, it prohibits the sale of assets owned by Abe’s without

   Lynda Ton’s consent. Again, acquiring assets, borrowing funds or refinancing debt, and granting

   security interests do not violate this Order’s terms.

               The Court concludes that neither acquiring new vessels, additional credit, the granting of

   security, nor refinancing existing debt violates the Consent Orders.

                                b) Abe’s Failure to Secure Lynda Ton’s Consent

               Lynda Ton avers that the Court should not consider the Whitney Claims when valuing the

   community’s interest in Abe’s because the debt was incurred without her consent. She relies on La.

   C.C. art. 2369.4 because it prohibits the alienation of community assets during a pending divorce

   and partition.118 For the reasons already stated, nothing in the marriage, divorce, or partition laws,

   nor Orders of the 25th JDC require Abe’s to obtain Lynda Ton’s consent to borrow funds, refinance

   debt, encumber or acquire assets.




   117
         See La. C.C. art. 24 and cmt. (d); Levert v. Shirley Planting Co., 66 So. 301 (La. 1914).
   118
         See La. C.C. art. 2369.4.

                                                              18
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 19 of
                                           46


           Further, Lynda Ton raises no claim of defect in the form or execution of the Whitney Claims

   and security interests. In fact, this Court entered an Order in the Abe’s bankruptcy proceeding

   allowing the Whitney Claims as valid and enforceable.119

                           c) Allegations that Abe’s Satisfied a Separate, Personal Obligation

           Lynda Ton complains that the Court should exclude a portion of the Whitney Claims in

   calculating Abe’s value because the loans were used to satisfy personal and separate obligations of

   Hank Ton not owed by the company.

           From 2006 through 2009, Hank Ton, in his capacity as Abe’s president, failed to report

   wages for Abe’s employees to avoid payroll tax liabilities.120 As a result, Abe’s did not withhold

   payroll tax deductions from individual wages, nor did it pay the employer’s matching payroll tax

   to the IRS.121

           The IRS investigated and ultimately charged Hank Ton with criminal tax fraud.122 The

   indictment alleged that, except for Hank Ton, all individuals working for Gulf Wells and B&H

   Marine were Abe’s employees for payroll and tax purposes.123 It also alleged that the company and

   Hank Ton conspired to conceal the true employment status of these persons to evade payment of

   matching payroll taxes.124 In the Plea Agreement, Hank Ton admitted to the charges and agreed to




   119
       Case No. 18-11102, Adv. No. 19-1071.
   120
       Exh. F8 at 2–4.
   121
       Id.
   122
       Exh. F6.
   123
       Id. at 2.
   124
       Id. at 3–4, 8.

                                                   19
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 20 of
                                           46


   pay criminal restitution in the amount of $3,582,451.92.125 That sum includes the taxes owed by

   both Abe’s and the employees.126 Abe’s satisfied this amount in large part through Loan 2.127

            Hank Ton was charged for Abe’s liability because he was a “responsible person”128 under

   26 U.S.C. § 7202129 of the United States Tax Code. As a responsible party, Hank Ton was obligated

   to the government for the satisfaction of the employment taxes jointly and severally with Abe’s.130

   As a result, the Restitution Judgment was a valid obligation of Abe’s properly satisfied by the

   company through an advance made by Whitney. It is correct to consider the Restitution amount,

   now incorporated into the Whitney Claims, when valuing Abe’s.




   125
       Exh. F7.
   126
       Exhs. F8, F11.
   127
        The funds advanced for Loan 2 did not completely satisfy the Restitution Judgment. For purposes of this Opinion,
   the Court has applied them to the Restitution amounts.
   128
       Reid v. United States, 558 F. Supp. 686, 688—89 (N.D. Miss. 1983) (“It is to be noted that liability is secondarily
   shifted to the ‘responsible person’ as a method ‘whereby the government can collect . . . the taxes that the corporate
   employer withheld and should have accounted for and paid over.’”) (quoting Hartman v. United States, 538 F.2d 1336,
   1340 (8th Cir. 1976)).
   129
       I.R.C. § 6672(a) applies the same language as § 7202, but imposes civil penalties on “any person required to collect,
   truthfully account for, and pay over any tax imposed by this title who willfully fails to collect such tax.” Further, the
   Supreme Court held that § 6672(a) applies to corporate officers or employees responsible for the collection and paying
   over of withholding taxes. Slodov v. U.S., 436 U.S. 238, 244–45 (1978). Although the Slodov Court made the holding
   based on § 6672(a), it stated that persons civilly liable could be held criminally liable under § 7202. Id. at 245, 247.
   130
       Brown v. U.S., 591 F.2d 1136, 1142 (5th Cir. 1979) (“While the penalty imposed by section 6672 is distinct from and
   not in substitution of the liability for taxes owed by the employer, it brings to the government only the same amount to
   which it was entitled by way of the tax.”)(internal quotations omitted)(quoting Newsome v. United States, 431 F.2d 742,
   745 (5th Cir. 1970)); see also Hartman v. United States, 538 F.2d 1336, 1340 (8th Cir. 1976)(holding that “while two
   or more persons may be jointly and severally liable under § 6672, the government is not entitled to more than one
   satisfaction of the tax liability owed to it”); see also Reid v. United States, 558 F. Supp. 686, 688—89 (N.D. Miss. 1983)
   (believing “that a ‘responsible person’ . . . is entitled to indemnity from the employer to the extent the employer’s tax
   liability is reduced. . . . The responsible person is not penalized for active or affirmative wrongdoing, but is merely used
   as a tax collection device. Therefore, the parties are not jointly and severally liable nor in pari delicto under the statutory
   scheme, nor should the ‘responsible person’ be barred from seeking indemnity from the primary obligor. It is proper that
   indemnity be used as an equitable device to assure complete justice by shifting responsibility from the ‘responsible
   person’ back to the employer upon whose shoulders rests the original obligation.”) (citing W. Prosser, Handbook on the
   Law of Torts, § 51 (4th ed. 1971)).

                                                                20
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 21 of
                                           46


                     2. Valuation of Abe’s

            Having determined that the Whitney Claims are properly included as Abe’s obligations, the

   next step is to value the Parties’ equity interests in Abe’s.131 No set formula exists to determine a

   business’ value for a community property partition.132 Moreover, an expert’s testimony as to a

   business’ value depends on the expert’s professional qualifications, experience, and most

   importantly the facts the expert relied on to develop his opinion.133

            At trial, Hank Ton admitted the expert report of Malcolm Dienes134 to support his calculation

   of Abe’s value.135 Dienes used Abe’s December 31, 2018, balance sheet136 and relied on vessel

   surveys from August 11, 2018, to value the vessels at $7,281,250.00137 and Abe’s total assets

   including vessels at $10,139,549.00.138

            Dienes found Abe’s liabilities to be $11,155,169.00.139 Dienes’ report assigns Abe’s a

   negative equity value of -$1,015,620.00 and its fair market value of zero dollars.140

            Lynda Ton disagrees with this valuation.141 She values Abe’s at $2,100,000.00 based on

   marine surveys not admitted into evidence.142


   131
       See, e.g., Ellington v. Ellington, 36,943 (La. App. 2 Cir. 2/18/03); 842 So.2d 1160, 1166, writ denied, 2003-1092 (La.
   6/27/03); 847 So. 2d 1269 (“If the community asset to be valued is an interest in a partnership or corporation, the court
   must be careful to value the interest, not just the assets of the business entity.”).
   132
       Landry v. Simon, 98-1386 (La. App. 3 Cir. 3/17/99); 732 So.2d 587, 588–89.
   133
       Id. at 589 (citing Head v. Head, 30-585 (La. App. 2 Cir. 5/22/98); 714 So.2d 231).
   134
       Lynda Ton accepted Dienes as a business valuation expert with the stipulation that if the representative of Dienes,
   present at trial, testified, he would have testified as is stated in the Dienes report. See P-36 at 4.
   135
       Exh. G1. (“Fair Market Value is defined as the price at which a property would change hands between a willing
   buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion
   to sell, both parties having reasonable knowledge of relevant facts.”) (citing Valuing a Business, Fifth Edition by
   Shannon P. Pratt with Alina V. Niculita, p.47).
   136
       Id. at 2.
   137
       Id. at 4.
   138
       Id. at 4.
   139
        Id. at 6.
   140
       Id.
   141
       Trial Testimony (“TT”) Lynda Ton.
   142
       Id.

                                                              21
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 22 of
                                           46


              Lynda Ton’s omission of the Whitney Claims accounts for the difference between Dienes’

   value and that of Lynda Ton. Since the Court ruled the Whitney Claims are valid obligations of

   Abe’s, it accepts Dienes’ value of zero. However, for purposes of this Opinion, that value will be

   adjusted as explained below.

              B. Characterizing and Valuing Community Liabilities

              The Parties dispute which liabilities are community liabilities and the corresponding amount

   of debt owed. There is a rebuttable presumption that any debt incurred during the community

   property regime’s existence is a community obligation.143 In this case, the Parties do not dispute that

   the debts incurred prior to the Divorce Petition’s filing are community obligations. Instead, their

   dispute concerns obligations arising after the Divorce Petition’s filing.

              La. C.C. art. 2360 defines a community obligation as “[a]n obligation incurred by a spouse

   during the existence of a community property regime for the common interest of the spouses or for

   the interest of the other spouse . . .” In contrast, under La. C.C. art. 2363, a “separate obligation” is:

              [O]ne incurred by that spouse prior to the establishment of a community property
              regime, or one incurred during the existence of a community property regime though
              not for the common interest of the spouses or for the interest of the other spouse.

                       1. The Whitney Guaranty

              Normally, including the Whitney Claims in the calculation of Abe’s value would end any

   consideration of the debt in relation to the community; having been provided for once, a court would

   not need to include the debt in the partition. However because Abe’s net worth is actually




   143
         La. C.C. art. 2361.

                                                      22
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 23 of
                                           46


   negative,144 a shortfall in Abe’s repayment to Whitney may result in a claim against Hank Ton under

   his guaranty.145

           Although Abe’s filed for bankruptcy relief on April 27, 2018,146 the personal disputes

   between Hank and Lynda Ton have hampered Abe’s ability to formulate a plan of reorganization.

   Therefore, at this juncture, the Court is unable to determine with any degree of certainty what, if any,

   liabilities Abe’s cannot satisfy.

           Abe’s most recent plan of reorganization, filed on May 15, 2019, proposes to satisfy all

   Whitney Claims through post-confirmation operations.147 Abe’s values Whitney’s collateral interests
                        148
   at $6,907,500.00           based on the total value of vessels encumbered by First Preferred Ship

   Mortgages in favor of Whitney. According to the proof of claim filed by Whitney in Abe’s

   bankruptcy case, the Whitney Claims have an outstanding balance of $9,533,579.00 as of April 27,

   2018.149 In addition, this Court presided over Abe’s request for the use of Whitney’s cash collateral.

   According to the Order entered in connection with that request, Whitney holds a debt of not less than

   $9,515,535.53 secured by Abe’s equipment, inventory, accounts, and general intangibles as well as

   certain preferred ship mortgages dated July 10, 2008; February 13, 2012; May 8, 2012; May 29,

   2013; January 5, 2015; January 1, 2016; and June 1, 2016.150 Thus, it appears that Whitney is

   undersecured, but other Abe’s assets may reduce its deficiency.




   144
       P-43 at 22; Exh. G1.
   145
       P-43 at 8, 11–15, 22; Exh. F1, Whitney PoC 8-1.
   146
       Case No. 18-11102.
   147
       Case No. 18-11102, P-382 at 10–14.
   148
       Case 18-11102, P-383 at 16.
   149
       Id.
   150
       Case No. 18-11102, P-173 at ¶3.

                                                         23
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 24 of
                                           46


            Given Abe’s precarious financial state and negative net worth, it seems likely that Hank

   Ton’s guaranty will be called to satisfy a portion of the Whitney Claims. Because of this potential,

   the Court must consider the characterization of that guaranty as separate or community debt.

            Lynda Ton argues that the guaranty is not a community obligation because it was incurred

   (1) in violation of the Consent Orders; (2) after the Divorce Judgment; and (2) in partial satisfaction

   of a separate obligation, the Restitution Judgment.

                               a) The February Consent Order

            Again, the Consent Orders prohibits “alienating, transferring, selling, wasting, liquidating,

   or otherwise disposing of any or all of the assets of the parties or any property.”151 This Order’s

   plain language does not prohibit Hank Ton from incurring an obligation.

                               b) The Novation or Satisfaction of Community Debt

            Loans 2, 3, 4, and 5 were all executed after the Divorce Petition was filed on November 14,

   2012.152 All advanced new money to Abe’s and/or refinanced prior loans.153 Loan 5 paid off Loans

   1 and 4, while Loan 3 paid off Loan 2.154 As of today, only Loans 5 and 3 remain outstanding.155

            Lynda Ton argues that, under Louisiana law, the refinancing of Loans 1 and 4 into Loan 5

   and Loan 2 into Loan 3 extinguished the former community’s obligation because performance

   (payment in full of Loans 1, 2, and 4) was completed.156 Moreover, she asserts that when Abe’s




   151
       Exh. A5.
   152
       Exhs. A1, W2–W5.
   153
       Id.
   154
       Exhs. W3, W5.
   155
       Exh. F1.
   156
       P-42 at 32; see also La. C.C. arts. 1854, 1857.

                                                         24
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 25 of
                                           46


   executed the new note evidencing Loan 5, at least to the former community, this was a novation of

   a previously existing community debt.157

           Hank Ton argues that although the refinancings and credit extensions occurred after

   Termination, Abe’s incurred Loan 3 during the pendency of the divorce proceedings, and Abe’s

   incurred both Loans 3 and 5 in connection with Hank Ton’s fiduciary responsibilities to manage the

   community.158

           A community obligation is incurred during the existence of the community regime.159 When

   a judgment of divorce is entered, it terminates the community retroactively to the petition for

   divorce’s filing date.160 Therefore, upon the filing of a petition for divorce, a gap period arises

   during which debts incurred and property acquired maintain a fluid status. If a judgment of divorce

   is entered, they are considered separate in nature, although an ex-spouse may seek reimbursement

   for the satisfaction of community debt.161

           At least one court has held that the obligation to prudently manage former community

   property does not “appl[y] to the classification of an obligation as community or separate or to the

   valuation of that asset or liability.”162 In Benoit v. Benoit, a spouse took additional draws on a line

   of credit subsequent to the community’s termination. The Court found that the additional draws

   constituted a separate obligation, and only the credit line’s balance at the time of termination was

   a community debt.163 In Clemons v. Clemons, the Court held that following termination, a spouse’s



   157
       Id. (citing La. C.C. art. 1881; White Co. v. Hammond Stage Lines, 180 La. 962, 158 So. 353 (La. 1934)).
   158
       P-43 at 9-15.
   159
       La. C.C. art. 2360.
   160
       La. C.C. art. 2356.
   161
       La. C.C. art. 2364.
   162
       Benoit v. Benoit, 2011–0376 (La. App. 1 Cir. 3/8/10); 91 So.3d 1015, 1024 (emphasis in original).
   163
       Id.

                                                         25
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 26 of
                                           46


   conversion of a community line of credit to a permanent loan and its subsequent refinancing did not

   transform the true nature of the original debt. As a result, the Court classified the refinanced debt

   as a community obligation.164 This case involves a hybrid of the circumstances existing in Benoit

   and Clemons.

           The increase in Hank Ton’s obligations under the guaranty after the entry of the Divorce

   Judgment is factually similar to Benoit. The new advances made under Loans 3, 4, and 5 were not

   only made after the retroactive date of the community regime’s termination, but after the entry of

   the Divorce Judgment.165 Like the additional draws on the credit line in Benoit, the new advances

   are Hank Ton’s separate obligation and total $7,078,040.65.166

           The guaranty of Loan 1 was given during the community to assist a community company.

   As such, it is presumed to be a community obligation. However, Loan 1 was refinanced into Loan

   5 after the Divorce Judgment was rendered. Like Clemons, Loan 1's balance can be traced to a

   portion of the balance created under Loan 5. However, unlike Clemons, Loan 1 was combined with

   Loan 4 and a new advance when Loan 5 was made. This is more than the mere issuance of a new

   note or refinancing of the Loan 1 debt.




   164
       Clemons v. Clemons, 42–130, p. 5 (La. App. 2 Cir. 5/9/07); 960 So.2d 1068, 1072.
   165
       The Divorce Judgment was entered on August 5, 2013, and Termination occurred November 14, 2012. Exhs. 1, 2.
   166
       Loan 3 advanced $2,985,184.80 on 9/23/2014; Loan 4 advanced $410,000 on 11/10/15; and Loan 5 advanced
   $3,682,855.85 on 1/4/15. Because the Court assigns the ownership of Abe’s to Hank Ton and its value contemplates
   the repayment of these debts, Hank Ton will benefit from the Loans.

                                                         26
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 27 of
                                           46


           La. C.C. art. 1881 states:

           Novation takes place when, by agreement of the parties, a new performance is
           substituted for that previously owed, or a new cause is substituted for that of the
           original obligation. If any substantial part of the original performance is still
           owed, there is no novation . . . Mere modification of an obligation, made without
           intention to extinguish it, does not effect a novation. The execution of a new
           writing, the issuance or renewal of a negotiable instrument, or the giving of new
           securities for the performance of an existing obligation are examples of such a
           modification.

           The comments to art. 1881 make clear that novation is not favored in the absence of a clear

   indication that a new obligation has been contracted and the original extinguished.167 In this case,

   Loan 5 extinguished the notes represented by Loans 1 and 4. Whitney admits that only the notes

   associated with Loans 3 and 5 are outstanding. Thus, the execution of Loan 5 novated the

   community guaranty of Loan 1.

           Nevertheless, while the guaranty of Loan 1 is no longer a community debt, Hank Ton is due

   a reimbursement claim for its conversion to separate debt.

           This leaves the “gap” advance or Loan 2 made to partially satisfy the Restitution Judgment.

   Loan 2 could be characterized as either separate or community while the divorce was pending, but

   after Termination, obligations incurred during the gap period are considered separate. Although

   when a spouse incurs debts after termination of the community, he is not automatically disqualified

   from seeking reimbursement for half of the amounts so long as he incurred them while fulfilling his

   statutory duty168 to preserve the former community property under his control.169




   167
        See La. C.C. art. 1881 cmt. (a) and Weeks Supply Co. v. Werdin, 147 So. 838 (La. App. 2 Cir. 1933).
   168
       See La. C.C. art. 2369.3.
   169
       Hatsfelt v. Hatsfelt, 2005-0947 (La. App. 3 Cir. 2/1/06); 922 So.2d 732, 736.

                                                           27
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 28 of
                                           46


            Hank Ton argues that paying the Restitution Judgment was in Lynda Ton’s interest because

   it satisfied a community business debt.170 Further, it relieved the business from the risk of

   government seizure had the IRS elected to collect the debt.

            Although Hank Ton’s argument is probably true, the Court cannot overlook that Hank Ton’s

   direct actions needlessly increased Abe’s liabilities. A spouse may incur separate obligation during

   the existence of the community property regime if it is not for the spouses’ “common interest” or

   if the obligation arises from an “intentional wrong ... to the extent that it does not benefit both

   spouses, the family, or the other spouse.”171 Hank Ton engaged in criminal tax fraud.172 By

   concealing employees from the IRS, Abe’s failed to collect the employees’ portion of payroll taxes

   they owed. As a result, under the Internal Revenue Code, Abe’s liability increased for their share.

   The increase amounts to 50% of the tax assessed or $1,611,225.50. The other 50% represents payroll

   taxes Abe’s owed as the employer for tax years 2006 through 2009. While the liability for these

   taxes was incurred during the existence of the community, it was not owed under the Whitney

   guaranty until after the Termination. As a result, it too is separate. The Court also notes that the

   IRS has filed a Proof of Claim in this case for $968,440.88 in interest accrued on the Restitution.

   Those are additional damages arising from Hank Ton’s conduct and separate in nature. Had Hank

   Ton not committed tax fraud, no interest would be due.173

            As of April 27, 2018,174 the balance on Loan 3 was $4,111,194.61 and on Loan 5

   $5,404,340.92.175 Due to payments already being made on the Loans, the Court will allocate the


   170
       P-43 at 12-15.
   171
       La.C.C. art. 2363.
   172
       Exhs. F6-11; Stip. 69.
   173
       This is not on Abe’s balance sheet, so no adjustment to net worth is necessary.
   174
       This is the date Hank Ton and Abe’s filed their bankruptcy petitions.
   175
       Exhs. W3, W5.

                                                             28
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 29 of
                                           46


   balances based on the ratio of former community or reimbursement debt to separate debt outstanding

   on the date each loan was executed.

                             c) Security interests in the Mississippi and Florida Properties

           Lynda Ton objects to the security agreements on real property placed on the Mississippi

   parcel and the Florida Condo.176 She alleges that the encumberance of these former community

   assets violates both Louisiana law and the August Consent Order.177

           Hank Ton acquired Bullock while married to Lynda Ton and domiciled in Louisiana.178 The

   Parties stipulate that it is community property.179 As such, the Parties each own an undivided one-

   half interest in Bullock.180 However, Hank Ton is listed as the sole owner of record on its title.181

   The Parties stipulated that the value of Bullock is $1,020,000.00, and it is subject to a mortgage in

   favor of Whitney recorded on December 18, 2013.182

           When Hank and Lynda Ton finalized their divorce in August 2013,183 the August Consent

   Order granted Hank Ton exclusive use of Bullock pending a later partition of community property.184

   However, the Divorce Judgment enjoined Hank from alienating or encumbering Bullock. It

   provides:

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that an Injunction
           shall issue herein, directed to the parties, their agents and assigns, prohibiting them
           from alienating, encumbering, wasting, disposing of, transferring, concealing or
           damaging any assets of the parties, the nature of which may be disputed as to
           whether community or separate to include the changing of any beneficiaries on any


   176
       P-42 at 30.
   177
       Id. at 30-36.
   178
       Exh. B4, B5, B6, B7, B8, B9.
   179
       Stip. 11; Exhs. B4–B11; P-38, ¶ 11; See also La. C.C. art. 2340.
   180
       La. C.C. Art. 2369.2.
   181
       Exh. B4-9.
   182
       Stip. 11; Exhs. B4–B11.
   183
       Exh. A2.
   184
       Exh. A3 at 1.

                                                           29
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 30 of
                                           46


               policies or accounts, and disposal of any property of the parties, without court order
               or written consent of both parties.185

               Despite the Divorce Judgment and August Consent Order, Hank Ton executed a Modified

   Deed of Trust which granted Whitney a security interest in Bullock.186

               Mississippi law governs the validity of the Modified Deed of Trust in favor of Whitney

   because Bullock is located in Mississippi.187 Lynda Ton argues that Whitney’s mortgage is invalid

   because it was obtained without her consent and after Termination.188 In Mississippi, a person

   holding record title may lease, sell, encumber, or otherwise alienate the property.189 Those with

   unrecorded or inchoate property rights are not protected unless they file something of record.

               Mississippi law provides that when a suit affecting real property is filed, the movant must

   file a notice of lis pendens in the county where the property is located.190 A lis pendens gives notice

   of a potential claim on real property.191 If a notice of lis pendens is not filed, “such suit ... shall not

   affect the rights of . . . incumbrancers of such real estate, unless they have actual notice of the suit

   . . .”192

               A lis pendens warning of the pending divorce was not filed in the records of Mississippi.

   Lynda Ton offered no evidence that Whitney had actual knowledge of the divorce proceedings.




   185
       Id. at 1–2.
   186
       Exh. F1 at “Exhibit 5" to Whitney’s Proof of Claim 8-1.
   187
       “The general rule concerning conveyances of real property is that the law of the place where the realty is located
   controls. . .” Schewe v. Bentsen, 424 F.2d 60, 62 (5th Cir. 1970). See also Succession of Martin, 147 So.2d 53 (La. App.
   2 Cir. 1962) (“Our jurisprudence has consistently recognized the lex loci rei sitae when confronted with real property
   situated in another state.”).
   188
       P-42 at 36.
   189
       Miss. Code Ann. § 89-5-1 and 89-5-3.
   190
       Miss. Code Ann. § 11-47-3.
   191
       Hooker v. Greer, 81 So.3d 1103, 1109 (Miss. 2012).
   192
       Miss. Code Ann. § 11-47-9.

                                                             30
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 31 of
                                           46


   Therefore, since the law entitles Whitney to rely on the public records, its security interest in

   Bullock is valid.

             The same may be said of the Florida Condo. In Florida, the record title holder may lease,

   sell, mortgage, or encumber his interests.193 Both Lynda and Hank Ton were title holders of the

   Florida Condo.194 Under Florida law, Hank Ton was free to mortgage his half of the property.195

   However, Whitney’s Mortgage does not affect Lynda Ton’s ownership interest.

             As between Hank and Lynda Ton, Louisiana law determines their rights. La. C.C.art. 2369.4

   states:

             A spouse may not alienate, encumber, or lease former community property or his
             undivided community interest in that property without the concurrence of the other
             spouse...In the absence of such concurrence, the alienation, encumbrance, or lease
             is a relative nullity.

             While the validity of the Whitney encumbrances cannot be challenged, the Civil Code

   provides a mechanism for accounting between the spouses in the event of breach. La. C.C. art 3525

   states:

             Upon the termination of the community between spouses, either of whom is
             domiciled in this state, their rights and obligations with regard to immovables
             situated in another state acquired during marriage by either spouse while domiciled
             in this state, which would be community property if situated in this state, shall be
             determined in accordance with the law of this state. This provision may be enforced
             by a judgment recognizing the spouse's right to a portion of the immovable or its
             value.




   193
       § 695.01, Fla. Stat. (2013).
   194
       Exh. B2.
   195
       Hamilton v. Hughes, 737 So.2d 1248 (Fla. 5th DCA 1999).

                                                         31
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 32 of
                                           46


   “La. C.C. art. 3525 is designed to protect the interests of a party whose spouse purchases out-of-state

   immovable property on his own while using community funds.”196 By encumbering Bullock and

   the Florida Condo, Hank Ton violated the Divorce Judgment and La. C.C. art. 2369.4.197

           He also violated the duty owed to Lynda Ton pursuant to La. C.C. art. 2369.3, which

   provides:

           A spouse has a duty to preserve and to manage prudently former community property
           under his control in a manner consistent with the mode of use of that property
           immediately prior to termination of the community regime. He is answerable for any
           damage caused by his fault, default, or neglect.

           As a result of this violation, Hank Ton owes damages to Lynda Ton which will be addressed

   below under the section of this Opinion concerning mismanagement..

           C. Reimbursement Claims

           The Court must account for income or advances derived from former community property,

   as well as reimbursements owed to the Parties since the filing of the Divorce Petition.198

           In addition, the Final Support Judgment awards Lynda Ton $3,783.00 per month from

   January 13, 2014, forward.199 Hank Ton and Abe’s have made substantial payments to Lynda Ton

   since January 13, 2014, on this obligation which must be reconciled with the Final Support

   Judgment.




   196
       Succession of Sylvester, 15-125 (La.App. 5 Cir. 12/9/15); 181 So.3d 250, 259.
   197
       La. C.C. Art. 2369.4 provides:
             A spouse may not alienate, encumber, or lease former community property or his undivided
             community interest in that property without the concurrence of the other spouse, except as provided
             in the following Articles. In the absence of such concurrence, the alienation, encumbrance, or lease
             is a relative nullity.
   Because Mississippi law controls the validity of Whitney’s mortgage, the encumbrance is not a relative nullity.
   However, Hank must answer for his violation of Louisiana law and 25th JDC Orders.
   198
       La. C.C. arts. 2358, 2358.1, 2364, 2365, and 2367.
   199
       Exh. A20–A21.

                                                         32
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 33 of
                                           46


            The Court must also account for the satisfaction of Loan 1 by Hank Ton while also

   considering that his responsibility for its satisfaction is contingent. Finally, some recompense must

   also be made for the encumberance of community assets in violation of 25th JDC rulings and

   Louisiana law.

                     1. Advances Made to Lynda Ton

            The Parties stipulated that the following payments were made to Lynda Ton after

   Termination:

              Payments made to Lynda to from Community Property
         Wages paid by Abe’s from                           $226,250.00200
         11/14/2012 to 2/15/2014
         Direct payments from Hank                          $262,500.00201
         Ton to Lynda Ton
         12/16/2014 to 12/31/2015
        Rents paid to Lynda from Abe’s                      $315,000.00202
         3/1/15- 2/15/17 & 5/1/17-
     7/12/17
         Payments from Abe’s                                 $40,732.00203
         Payments made by Abe’s for                          $19,473.00204
         expenses incurred in connection
        299 Sarah Victoria Drive, Belle
     Chasse, Louisiana, including
     payment of insurance, property
     taxes, and for cleaning and repairs




   200
       Exhs. E1– E3.
   201
       Exhs. E5 and A20.
   202
       Exhs. E6 – E7.
   203
       Exhs. E7– E12.
   204
       P-38, Stips. 58–62.

                                                    33
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 34 of
                                           46


           Under the Final Support Judgment, Lynda Ton is entitled to $3,783.00 per month from

   January 13, 2014 to present, a period of 57 months,205 or $215,631.00 in support payments.206 She

   received a total of $262,500.00 from Hank Ton.207 In addition, $19,473.00 in expenses paid by

   Abe’s for the maintenance and protection of Sarah Victoria Drive are additional support under the

   25th JDC Consent Orders. The total support paid is $281,973.00.

                  Reimbursement Claim for Support Payments Calculation
              Support due from                     $215,631.00
             1/13/14 to 9/30/18
             57 payments of $3,783.00

     (P-38, Stip 7 Exhs. A-5, 9, 19, 20, 21)

           Support payments made:                       $281,973.00
          2/16/14-12/31/15
     (P-38, Stips. 57-58; Exhs. E-5, A-20.)

          Advance on community in favor                 $66,342.00
             of Hank Ton


   Lynda Ton was overpaid support in an amount equal to $66,342.00. Under the 25th JDC Final

   Support Judgment, this sum is to be treated as an advance of community property.208

           According to 25th JDC rulings, wages or other advances from community businesses are

   advances of community property. Similarly, rents paid to Lynda Ton are also a share of community

   income earned from former community property. Lynda Ton received $315,000.00 related to rents

   and $266,982.00 in profits from Abe’s.209




   205
       Exhs. A20–A21.
   206
       Id.
   207
       $262,500.00 + 19,473.00 = 281,973.00
   208
       Stip. 7; Exh. A20.
   209
       $226,250.00 + 40,732.00 = $266,982.00

                                                  34
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 35 of
                                           46


                         2. Advances Made to Hank Ton

         The Parties stipulated the following payments were made to Hank Ton following Termination:

              Payments made to Hank Ton from Community Property
            Wages from Gulf Wells in 2013                             $39,000.00210
                 Wages from B&H Marine                               $96,372.00211
         Advance from Gulf Wells on 4/15/14 to                      $175,000.00212
                 pay 2013 tax liabilities
            Capital Gain from SHS Prudential                         $5,311.00213
           Taxable Interest from Whitney Bank                         $364.00214
                  Capital Gain from Stifel                           $2,115.00215
             Dividends from Stifel/Prudential                        $1,120.00216
                 Balance Whitney Acct #1224                           $18,040.00217
           Ameriprise Trust Plan Account #4133                        $96,933.00218
               Prudential Life Insurance Policy                      $263,924.00219
                             Cash Value
         Wells Fargo Advisors Prudential Annuity                     $173,856.00220
                       Account #6285
                         Stifel Account #5834                         $70,676.00221
               Whitney money market account                          $213,486.00222




   210
       Exh. D2.
   211
       Exh. D2.
   212
       Exh. D2.
   213
        Exh. D2.
   214
       Exh. D2.
   215
       Exh. D2.
   216
       Exh. D2.
   217
       P-38, Stip. 36.
   218
       P-38, Stip. 37.
   219
       Exh. D3.
   220
       P-38, Stip. 38.
   221
       P-38, Stip. 39.
   222
       P-38, Stip. 40.

                                                    35
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 36 of
                                           46



                         Rents from Abe’s                                         $75,000.00223
                       3/1/2015-12/31/2015
                      Rents from Abe’s 2013                                      $260,000.00224
            Rent from Abe’s 2013                                                 $130,000.00225


           As with the rents paid to Lynda Ton, the rents paid to Hank Ton constitute advances on

   income earned from former community property. Hank Ton received $465,000.00 in rents.226 Hank

   Ton also received $39,000.00 from Gulf Wells; an advance of $175,000.00 from Gulf Wells and

   $96,372.00 from B&H Marine; dividends; interest; and capital gains. Hank Ton’s total distributions

   of profits is $319,282.00.227

                             a) Prudential Life Insurance Policy

           The former community property included a life insurance policy (the “Policy”) with

   Prudential Financial and its subsidiary, Pruco Life Insurance Company.228 On March 16, 2016,

   Hank Ton surrendered the Policy, and a cash surrender value check was issued to him in the amount

   of $263,924.12 (“Insurance Funds”).229 Hank Ton transferred the Insurance Funds to Abe’s, which

   deposited them in a dedicated account at Whitney.230 Abe’s used the dedicated account to pay

   business expenses. After paying expenses, $3,838.94 remains in the dedicated account.




   223
       P-38, Stip. 59.
   224
       Exh. D2. (Rent from 9087 Hwy 23).
   225
       Id. (Rent from 9299 Hwy 23).
   226
       $75,000.00 + 260,000.00 + 130,000.00 = $465,000.00.
   227
       $175,000.00 + 39,000.00 + 96,372.00 + 5,311.00 + 364.00 + 2,115.00 + 1,120.00 = $319,282.00
   228
       See Westcott v. Westcott, 08–1339, p. 11 (La. App. 4 Cir. 4/17/09); 11 So. 3d 45, 53 ( “Because this whole life
   policy was acquired and maintained during the community and community funds paid the premiums, the policy is a
   community asset.”) (citing La. C.C. art. 2338).
   229
       Stips. 41–45.
   230
       Stips. 41–45.

                                                           36
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 37 of
                                           46


            Lynda Ton argues that the Insurance Funds were an advance to Hank Ton for which she

   should receive reimbursement.231 Hank Ton contends that his actions fulfilled his duty under

   Louisiana Civil Code article 2369.3 to prudently manage former community property. He argues

   that payments (1) maintained Abe’s asset base in the vessels; (2) allowed Abe’s to maintain the

   revenue stream in the vessels by avoiding the imposition of maritime liens or seizures; and (3)

   helped Abe’s remain in operation because they paid insurance premiums necessary to maintain

   vessel registrations.232 He also contends that the transfer of funds to Abe’s merely converted former

   community property from one form into another.233

            La. C.C. art. 2369.3 states:

            A spouse has a duty to preserve and to manage prudently former community property
            under his control, including a former community enterprise, in a manner consistent
            with the mode of use of that property immediately prior to termination of the
            community regime. He is answerable for any damage caused by his fault, default, or
            neglect.234

            A community enterprise is not a separate legal entity from the former spouses.235 It is most

   often a proprietorship or joint venture. Legal entities such as corporations, limited liability

   companies, and partnerships are not community enterprises even if their ownership is a community

   asset.236 Because Abe’s is a corporation and, therefore, a legal entity, it is not a community

   enterprise, and the provisions of Article 2369.3 are inapplicable.




   231
       P-42 at 10–11.
   232
       P-38 at 11–12.
   233
       “Real subrogation is the substitution of a thing for another in a universality of assets and liabilities.” 2 La. Civ. L.
   Treatise, Property § 8:10 (5th ed.); P-43 at 10–12.
   234
       Emphasis added.
   235
       16 La. Civ. L. Treatise, Matrimonial Regimes § 5:5 (4th ed.).
   236
       Id.

                                                               37
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 38 of
                                           46


            Because Hank Ton violated the February Consent Order’s terms when he liquidated a former

   community asset without Lynda Ton’s consent, he owes damages to Lynda Ton for its loss.237 While

   a cash investment into a community company could mitigate this damage, in fact the decision to

   advance community cash into a business did not, in theory or otherwise, benefit the former

   community. Although Hank Ton argues that by reducing Abe’s debt the Insurance Funds

   theoretically increased Abe’s value, he also admits that Abe’s has a negative net worth of

   -$1,015,620.00.238

            Because the investment of the Insurance Funds was done without Lynda Ton’s consent and

   in violation of Louisiana law and several Orders of the 25th JDC, Hank Ton owes Lynda Ton

   reimbursement.239

                              b) Other Former Community Property Alienated by Hank Ton

            Finally, Hank Ton’s use of monies held in the Ameriprise, Stifel, two (2) Whitney accounts

   as well as a Wells Fargo Advisor Prudential Annuity, interest, and dividends violates the terms of

   the February and August Consent Orders prohibiting the alienation of former community property.

   As such, Hank Ton owes Lynda Ton reimbursement for the balances existing in each of these

   accounts.




   237
       See La. C.C. art. 2369.3.
   238
       Assignment of the ownership interests in Abe’s to Hank Ton allows him to reap any benefit Abe’s realized through
   this cash infusion.
   239
       La C.C. art. 2369.3 (requiring a spouse that does not manage former community property in his control prudently
   to pay for any damage caused). The Court halved $263,924.12 rather than the full amount of the policy, since the policy
   is now in cash form and there is no way of knowing what the policy would be worth if it had remained in the fund.

                                                            38
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 39 of
                                           46


                    3. Summary of Disbursements

                                     Lynda Ton                                                Hank Ton
           Excess                    $66,342.00                 Excess
         Spousal Support                                     Spousal Support
          Rent Distribution         $315,000.00                  Rent Distribution          $465,000.00


         Company Profit                                          Company Profit             $319,282.00
         Distributions               $266,982.00                  Distributions
        Use of                                               Use of Community
     Community Assets                                        Assets (Prudential,            $836,918.12
                                                             WNB, Stifel, WF
                                                             account, Ameriprise
                                                             account)
     Received by                    $648,324.00                 Received by                 $1,621,200.12
     Lynda Ton                                                  Hank Ton


             Netting the advances results in a reimbursement claim of $972,876.12 in favor of Lynda Ton.

             D. Damages – Mismanagement of Community Property

             Lynda Ton alleges that due to the mismanagement of community assets, the value of the

   former community has been decreased. She complains that through increases in Hank Ton’s

   guaranty, the encumberance of community assets and the addition of debt to Abe’s the community

   has suffered.

             A fiduciary duty exists between the ex-husband and wife regarding the former community.240

   Louisiana Civil Code article 2369.3 provides:

             A spouse has a duty to preserve and to manage prudently former community property under
             his control, including a former community enterprise, in a manner consistent with the mode


   240
     In re Provenza, 316 B.R. 177, 217 (Bankr. E.D. La. 2003) (citing McCarroll v. McCarroll, 701 So. 2d 1280, 1282
   (La. 1997); Pitre v. Pitre, 172 So. 2d 693, 695 (La. 1965); Terry v. Terry, 565 So. 2d 997, 1001 (La. App. 1st Cir.
   1990)).

                                                           39
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 40 of
                                           46


            of use of that property immediately prior to termination of the community regime. He is
            answerable for any damage caused by his fault, default, or neglect.

            Article 2369.3 imposes a higher standard of care than existed during the marriage.241 During

   the period between the filing of a petition for divorce and the judgment of divorce, La. C.C. art.

   2347(a) requires:

             The concurrence of both spouses... for the alienation, encumbrance, or lease of community
             immovables, . . . all or substantially all of the assets of a community enterprise, and
             movables issued or registered as provided by law in the names of the spouses jointly.242

   Nevertheless, a “spouse who is the sole manager of a former community enterprise may alienate,

   encumber, or lease its movables in the regular course of business.”243

            Although Lynda Ton argues that Hank Ton had no authority to encumber the assets of Abe’s

   or increase its debt,244 a plain reading of the article leads to a different conclusion. As previously

   discussed, Abe’s is a separate legal entity with the right to incur debt, alienate and acquire assets and

   operate its business. The management of that business falls to its president, other officers, and the

   board of directors. Because the Whitney Claims were incurred by Abe’s in compliance with all

   corporate formalities and the monies advanced were used to pay corporate debt or acquire corporate

   assets, the decision of the company to refinance debt, acquire additional vessels through loans, and

   pay off corporate tax liabilities does not violate any duty or obligation imposed by law or court order




   241
       See La. C.C. art. 2369.3 cmt. (a) (“The reason for imposing a higher standard of care in managing former
   community property is that, after termination of the community property regime, the law no longer assumes that a spouse
   who has former community property under his control will act in the best interest of both spouses in managing it.”).
   242
       La. C.C. art. 2347(A); see also La. C.C. art. 2369.4: “A spouse may not alienate, encumber, or lease former
   community property or his undivided interest in that property without the concurrence of the other spouse, except as
   provided in the following Articles. In the absence of such concurrence, the alienation, encumbrance, or lease is a relative
   nullity.”
   243
       La. C.C. art. 2369.6.
   244
       P-42, at 32.

                                                              40
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 41 of
                                           46


   between these Parties.          The Court does not find that any of these decisions amount to

   mismanagement of Abe’s.

            However, one obligation incurred by Abe’s and paid with funds advanced by Whitney is a

   direct result of Hank Ton’s mismanagement of Abe’s. Hank Ton’s admission to tax fraud resulted

   in Restitution of $3,222.510.00. As previously explained, half of that sum constitutes a debt Abe’s

   should not have incurred. The increase in Abe’s debt reduces its net worth. The community, as the

   sole shareholder of Abe’s, suffers this loss. As a result, Lynda Ton is owed damages equal to

   $1,611,225.50 plus fines of $25,500.00 and fees of $200.00 or $1,636,925.00.245

            Hank Ton also encumbered former community assets in favor of Whitney causing a potential

   loss to Lynda Ton. The wrongful encumberance of former community assets can be equalized by

   distributing them to Hank Ton.

            Finally, through novation or timing and as more fully set forth above, the obligations owed

   by Hank Ton under the Whitney guaranty are now all separate. Nevertheless, a portion of that debt

   was community (Loan 1), and Hank Ton is entitled to reimbursement for its satisfaction through

   novation. This can be used to offset Lynda Ton’s damages through Abe’s loss of net worth. 246




   245
       The amount borrowed by Abe’s to satisfy Restitution $3,222,451.00. Half of that amount constitutes the employees’
   share of taxes or $1,611,225.50, that should have been collected from employee wages. Instead, Abe’s was forced to
   satisfy this sum through a loan. In addition fines of $25,500.00 and a $200.00 fee were assessed resulting in a damage
   claim of $1,636,925.50.
   246
        The former community debt from Loan 1 is calculated as follows. Loan 5's original principal balance of
   $6,105,010.79 paid off Loan 1, 4, and advanced additional credit. The payoff of Loan 1 was $2,010,082.17; the a payoff
   of Loan 4 was $412,072.77; and the extension of additional credit was $3,682,855.85. Therefore, Loan 1 represented
   32.92% of Loan 5's initial balance. As of April 27, 2018, loan 5 had a balance of $5,404,340.00 32.92% of which
   $1,779,108.73 is attributable to Loan 1.

                                                            41
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 42 of
                                           46


            E. Claim for Special Circumstances

            Lynda Ton argues that her medical condition247 should be considered in allocating the

   community assets. Lynda Ton offered no evidence of unreimbursed medical costs or loss of wages

   due to a medical condition. Nor did she offer proof of said condition. As a result, she has failed to

   carry her burden of proof on the issue.

            F. Division of Former Community Property

            The division of former community property and debt is set forth on Exhibit A to this

   Opinion. It was calculated by taking the total value of all remaining assets of the former community

   and providing Lynda Ton a reimbursement claim of $972,876.12.

            The Court has distributed the entirety of Abe’s to Hank Ton. However, Abe’s fair market

   value has been adjusted for purposes of this partition. Although Abe’s starts with a fair market value

   of $-0-, in reality Abe’s has a negative net worth of -$1,015,620.00 when all assets and liabilities

   are considered. Its negative net worth is attributable in part to the extra $1,636,925.50 in damages

   incurred as a result of Hank Ton’s criminal actions (“Restitution Credit”). The Court has assessed

   this damage against Hank Ton by increasing the net worth of the company to $621,305.50.248

            The assessment of Lynda Ton’s damage claim through a recalculation of Abe’s net worth

   in theory results in the reduction or elimination of any call on the guaranty. However, even if

   community assets are foreclosed on by Whiney, Abe’s value will increase. If Abe’s pays the debts,

   community property will not be seized to satisfy them. Either way, the debt can only be paid once




   247
       Lynda Ton testified that she has a bulging lumbar disc and other neck and brain problems and that she is in need of
   additional surgical procedures. TT LyndaTon.
   248
       -$1,015,620.00 + $1,636,925.50 = $621,305.50

                                                            42
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 43 of
                                           46


   and because the Court has distributed Abe’s, Bullock, and half of the Florida Condo to Hank Ton,

   this paradigm is resolved.

            The Court next considered Hank Ton’s reimbursement claim based on the conversion of

   former community debt (Loan 1) into separate debt by novation. Loan 1 had a balance of

   $2,010,082.17 when it was consolidated into Loan 5.249            Loan 5's original balance was

   $6,105,010.79.250 Loan 1 comprised 32.92% of Loan 5. On April 27, 2018, the balance due on Loan

   5 was $5,404,340.92.251 Loan 1's proportionate share is $1,779,108.73.

            Loan 1's proportionate share has been included in Abe’s net worth, and Abe’s net worth

   remains positive due to the Restitution Credit. Therefore, in theory there should be no call on Hank

   Ton’s guaranty. Given that Abe’s positive net worth was accomplished by artificially increasing

   it to offset the damages owed to Lynda Ton, Hank Ton may indeed be forced to pay on his guaranty.

   To maintain the offset for the Restitution Credit, any reimbursement due Hank Ton must be delayed

   or suspended. Thus, until Hank Ton satisfies $1,636,925.00 in debt to Whitney from his personal

   assets, he may not collect half the difference of any additional amounts he personally pays up to

   Loan 1's allocated balance of $1,779,108.73 from Lynda Ton.




   249
       Exh. W5.
   250
       Exh. F1, Whitney Proof of Claim 8-1, Part 2 at 5.
   251
       Exh. F1, Whitney Proof of Claim 8-1, Part 2 at 1.

                                                           43
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 44 of
                                           46


          In the final analysis, Lynda Ton has been given assets with a net value of $2,980,522.00.

   Hank Ton has received assets with a net value of $2,467,875.50. The difference between the Parties,

   $512,646.50, represents a payment on the reimbursement claim of $972,876.12 owed Lynda Ton.

   To completely satisfy the reimbursement claim, Hank Ton owes an equalizing payment of

   $460,229.62.

              New Orleans, Louisiana, August 14, 2019.



                                                        Hon. Elizabeth W. Magner
                                                        U.S. Bankruptcy Judge




                                                   44
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 45 of
                                           46


   EXHIBIT A                                       DISTRIBUTION

   ASSET                      FMV                         LYNDA TON                            HANK TON

   Abe’s                     $621,305.501                 $-0-                               $621,305.50

   B&H                        105,509.00                   -0-                                 105,509.00

   Mardi Gras Central          67,000.00                   -0-                                  67,000.00

   Gulf Wells                 104,061.00                   -0-                                 104,061.00

   Heather Marine             -0-                          -0--                                         -0-

   Magnolia Outdoor
   Outfitters                 -0-                          –0-                                          -0-

   9087 Hwy 23                960,000.00                 960,000.00                                     -0-

   9297-9299 Hwy 23           320,000.00                  320,000.00                                    -0-

   1079-80                  1,020,000.002                   -0-                                1,020,000.00
   Bullock MS

   MS parcel 900648-C 320,000.00                          320,000.00                                    -0-

   115 Battistella              9,050.00                     9,050.00                                   -0-

   137 Battistella            265,000.00                  265,000.00                                    -0-

   33066 Hwy 11                  9,500.00                    9,500.00                                   -0-

   299 Sarah Victoria         370,000.00                  370,000.00                                    -0-

   1500 Emerald               1,100,000.003               550,000.00                           550,000.00


            1
                -$1,015,620.00 + $1,636,925.50 = $621,305.50

            2
               Mortgage debt owed to Whitney has not been calculated into net worth because 1) it was wrongfully
   incurred; 2) it has already been calculated into the net worth of Abe’s; and 3) if a portion of Whitney’s Claims are
   satisfied by this property, Abe’s net worth will increase by a corresponding amount.

            3
              Fair Market Value represents the anticipated net sales proceeds. Mortgage debt owed to Whitney on
   Hank Ton’s share has not been calculated into net worth because 1) it was wrongfully incurred; 2) it has already
   been calculated into the net worth of Abe’s; and 3) if a portion of thr Whitney Claims are satisfied by this property,
   Abe’s net worth will increase by a corresponding amount.
Case 18-01129 Doc 50 Filed 08/14/19 Entered 08/14/19 16:15:38 Main Document Page 46 of
                                           46


   Coast, Blvd.
   Destin, FL

   2009 Dodge
   Challenger                19,800.00           19,800.00            -0-

   2007 Bombardier             21,295.00        21,295.00             -0-

   Jet ski & Trailer          4,500.00           4,500.00             -0-

   1968 Camero               45,000.00          45,000.00             -0-

   1971 Ford Mustang         25,000.00          25,000.00             -0-

   2005 FLHTCI                 8,500.00          8,500.00             -0-
   Electra Glide
   Motorcycle

   2010 ZX 1400                6,500.00          6,500.00             -0-
   Ninja
   Motorcycle

   2005 Bourget               15,000.00         15,000.00             -0-
   Fat Daddy
   Motorcycle

   2005 Bourget               15,000.00         15,000.00             -0-
   Low Blow Chopper
   Motorcycle

   Retirement Accounts         16,377.00        16,377.00             -0-

   Total                                        $2,980,522.00   $2,467,875.50

   Reimbursement                                                   972,876.12

   Adjusted total                                               $3,440,751.62

   Cash equalizing payment                       $460,229.624
   Owed to Lynda Ton

   TOTAL                                        $3,440,751.62   $3,440,751.62



           4
               $3,440,751.62- 2,980,522.00 = $460,229.62
